Citation Nr: 0804239	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  06-05 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether the veteran's net worth is a bar to receipt of 
pension benefits.



REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Michael Martin, Counsel






INTRODUCTION

The veteran had active service from June 1963 to December 
1965.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a corpus of estate determination of 
February 2005 by the Department of Veterans Affairs (VA) 
Nashville, Tennessee, regional office (RO).   In the 
decision, the RO determined that the veteran was precluded 
from receiving pension because her net worth was of such size 
that part of her assets should be used to pay for her living 
expenses, and because she would be entitled to start 
collecting Social Security benefits within two to five years.  


FINDINGS OF FACT

1.  In September 2004, the veteran reported having $79,700 in 
financial assets.

2.  As of September 2004, the veteran was 59 years of age 
with a life expectancy of 19.9 years.

3.  The veteran has reported monthly expenses in the amount 
of $1,316.  

4.  The veteran's income was reported as $50 per month; 
however she is expected to have increased income in the 
future due to receipt of Social Security retirement benefits.  

5.  It is reasonable that some portion of the veteran's 
assets be consumed to pay for her maintenance.





CONCLUSION OF LAW

The corpus of the veteran's estate precludes the payment of 
nonservice-connected pension benefits. 38 U.S.C.A. §§ 1521 
(West 2002); 38 C.F.R. §§ 3.23, 3.274, 3.275 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. §§ 1502, 1521, a pension may be paid to a 
veteran of a period of war who is permanently and totally 
disabled.  However, pension will be denied (or discontinued) 
when the corpus of the estate is such that under all the 
circumstances, including consideration of annual income, it 
is reasonable that some part of the corpus of such estate be 
consumed for the veteran's maintenance. 38 U.S.C.A. § 
1543(a)(1); 38 C.F.R. § 3.274(c).  The terms "corpus of 
estate" and "net worth" are interchangeable, and mean the 
market value, less mortgages or other encumbrances, of all 
real and personal property owned by the appellant, except the 
appellant's dwelling (single family unit), including a 
reasonable lot area, and personal effects suitable to and 
consistent with the appellant's reasonable mode of life. See 
38 C.F.R. § 3.275(b).

In determining whether the estate should be used for the 
appellant's maintenance, factors to be considered include: 
whether the property can be readily converted into cash at no 
substantial sacrifice; life expectancy; the number of 
dependents; and, the potential rate of depletion, including 
spending due to unusual medical expenses. See 38 C.F.R. § 
3.275(d).

The considerations concerning net worth as an eligibility 
factor for pension, as set forth above, are necessary since 
it is inconsistent with the pension program to allow an 
appellant to collect a pension while simultaneously enjoying 
the benefit of a sizable estate.  There are no precise 
guidelines, however, which establish what size estate would 
preclude the payment of pension.

In connection with her original claim received in September 
2004, the veteran reported a net worth of $79,700, in the 
form of "stocks, bonds, bank deposits" and "IRA's Keogh 
Plans, etc."  The veteran's income was reported as $50 per 
month.  The veteran has reported monthly expenses in the 
amount of $1,316.  

The veteran was born in June 1945, and was 59 years of age on 
the date she filed her claim.  According to the corpus of 
estate determination in 2005 the veteran had an actuarial 
life expectancy of 19.9 years.  It was noted in the decision 
that in either two or five years the veteran would start 
collecting Social Security benefits which would increase her 
income.  

The veteran's monthly expenses appear reasonable.  The 
largest expense is $450 for medical insurance.  She also 
reports expenses of $400 per month for housing, $150 for 
food, $85 for medicine, $75 for utilities, $50 for gasoline, 
$50 for clothing, and $31 for cable television, and $25 for 
doctor's fees.  

However, the Board finds that the veteran's net worth, 
reported as $79,700, remains a bar to VA pension benefits.  
The veteran's reported monthly expenses do exceed her 
reported monthly income.  Nonetheless, although her liquid 
assets will be depleted over time, her combined assets are 
sufficient to meet her necessary living expenses.  At the 
current reported rate of depletion, the assets would be 
sufficient to meet her reported expenses for another two to 
five years until she begins to receive benefits from the 
Social Security Administration.

Although the veteran's reported expenses will ultimately 
deplete the financial resources that she now has, the purpose 
of the pension program is to aid veterans and their 
dependents who are unable to provide themselves the basic 
necessities. And based on the information she has provided, 
this is not the situation with her. Her financial resources, 
if fully exploited, are sufficient to meet her basic needs 
for a few more years.  It is inconsistent with the intent of 
the pension program to allow a claimant, as here, to collect 
a pension while simultaneously retaining a sizeable estate.

If the veteran's net worth becomes significantly depleted in 
the future, she may again file a claim for pension benefits 
and submit the appropriate financial documentation.  Since, 
however, for the reasons stated, she does not have sufficient 
financial limitations presently, the preponderance of the 
evidence is against her claim, and the benefit-of-the- doubt 
doctrine does not apply.

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duties to notify and assist 
claimants.  In December 2004, prior to the initial corpus of 
estate determination, the veteran was sent a letter, advising 
her generally of the information necessary to substantiate 
her claim for pension benefits, including the information 
that net worth was a factor for consideration.  She was 
informed of her and VA's respective obligations for obtaining 
specified different types of evidence.  In the notice of the 
initial corpus of estate determination, a letter was enclosed 
which explained the factors for consideration in a net worth 
determination.  This notice cured any potential defects in 
the December 2004 notice with respect to information specific 
to net worth, and adequately satisfied the requirement that 
she be told to provide any relevant evidence in her 
possession.  The veteran provided evidence in response to 
this notice, and, as a result the claim was readjudicated, 
thus curing any defects with respect to the timing of the 
VCAA notice requirements.  Thus, the VCAA notice requirements 
have been satisfied.

With respect to VA's duty to assist, the VCAA also requires 
VA to make reasonable efforts to help a claimant obtain 
evidence necessary to substantiate her claim. See 38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(c), (d) 
(2007). The veteran has provided income, asset, and expense 
information.  There is no indication of the existence of any 
other potentially relevant information or evidence which has 
not been obtained.  VA has satisfied its duties to inform and 
assist the veteran in the development of her claim.





ORDER

The veteran's net worth constitutes a bar to VA pension 
benefits, and the appeal is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


